(For syllabus, see State ex rel. Bonners Ferry Co., Ltd., v.  District Court, ante, p. 338, 240 P. 388.)
Cause submitted on briefs of Counsel, filed in Cause No. 5786,ante, p. 338.
This is an application for a writ of prohibition, based upon things done by the district court of Silver Bow county in an action in which Leon Tourneur is plaintiff and the Bonners *Page 346 
Ferry Lumber Company, Limited, and others, are defendants, and upon the apprehension of actions to be done by the district court of Lincoln county, its judge and clerk. The case is a companion to No. 5786 (State ex rel. Bonners Ferry Lumber Co., Ltd., v.District Court, ante, p. 338, 240 P. 388), and is in all respects similar. For the reasons given in the opinion in that case, the application is denied and the proceeding is dismissed.
Dismissed.
ASSOCIATE JUSTICES HOLLOWAY, GALEN, STARK and MATTHEWS concur.